Title: From Benjamin Franklin to Schweighauser, 12 September 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel



Sir,
Passy. Sept. 12. 1779.
I yesterday received your favour by Mr. Schorndorff with the Packets for Mr. De Vergennes and myself. I have acquainted the Minister with The Opportunity of writing by the return of the Mercury, and shall not unless he desires it, keep her here Longer than may be necessary on her own Account.
I have a Letter also from The Navy Board of Boston; but as they make no mention to me of the Stores wanted, nor have furnished me with any means of purchasing them, and I am totally unacquainted with such Business, I can give you no directions about them. There is I believe Some Sheet Copper in your hands belonging to the States, and some Anchors which may Serve in Ballasting the Mercury. And If you are disposed to answer any other Part of the order of the Board, by advancing upon their Credit, you can add such articles as you think proper and I doubt not but they will take care to make you due Remittances. Or you can add such Part of The other stores, Arms, &c. from the Magazins as you may judge most useful. The funds in my hands are all appropriated, and I Cannot engage upon new subjects without having where with to pay. Please to present my Compts. to Captain Sampson who I hope is recovered from his indisposition.
I wish to know whether the Cartel is return’d, and with what Number of Prisoners.— You mention your not furnishing the American Prisoners with Money in consequence of an express order from me. I do not remember Such an Order, nor can I find any trace of it. I apprehend there is some Mistake in it, and wish you to examine it, and send me a Copy of the order If such there be. I hope the Salpetre not disposed of, as I believe I shall Send it to America.
I find by your late Letters that you have abated the Commissions on the delivery of one of the Cargoes of tobaco. I suppose you mean to do the same on the other. I have the honour to be with much esteem Sir, Your most obedient and most humble servant
BF.


Dr. franklin not being at home, I send this Letter without being signed by him, but you may depend on its being an exact Copy from his Rough Drafts.
(Signed) W. T. FRANKLIN
M. Schweighauser.

